DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of the species of: a CD3/CD28/Her2 trispecific antibody construct with inteins being used to connect Her2 and CD28 binding domains to a partial CD3 antibody; with antibody binding domains as all conjugated moieties; with the amino acid sequences elected; 3 peptide chains in total with the N-terminus of the intein attached to the C-terminus of the anti-CD28 chain and the C-terminus of the intein on the N-terminus of the anti-CD3 chain and an N-terminus of the intein on the C-terminus of the anti-CD3 chain and a C-terminus of the intein on the N-terminus of the anti-Her2 chain in the reply filed on 07/26/2022 is acknowledged.  It is noted that no sequence identifiers were provided for the peptide sequence elections and these should be stated in Applicant’s response to this action.
The traversal is on the ground(s) that the species were not stated to be distinct.  This is not found persuasive because such as explained in the restriction requirement on pages 2-3.  Applicant also states no burden was shown.  This is not persuasive because burden was set forth on page 3 of the restriction.  Applicant stated the ISA searched all species and so there is no burden.  However, the office is not bound by the decisions of the ISA and so this argument is also not persuasive.  Applicant failed to address the reasons for burden given and so their arguments of no burden cannot be found persuasive.
It is noted by the examiner that the instant application was not properly labeled as a 371 in the file wrapper.  The examiner sees that it is labeled as a 371 in the patent data portal.  To expedite prosecution, the examiner offers reasoning for the previous election of species requirement under 371 standards here.  These same species elections would have been required prior to this action and are maintained here using the unity of invention standard for correctness and clarity of the record.  The examiner apologizes for the confusion as to the nature of the instant case.  
With respect to unity of invention between the species stated in the restriction requirement, the only unifying feature is a shared basic structural design of an antibody fragment being conjugated to an effector moiety such as another antibody binding domain, toxin, cytokine, or small compound via trans-splicing intein reaction.  However, such a common technical feature is not a special technical feature as it does not make a contribution over the prior art in view of the obviousness rejection below, incorporated here in its entirety, which renders obvious said basic structural design.  Thus, this design cannot unify the species, leaving unity broken and the species subject to the election requirement.   
The requirement is still deemed proper for the reasons above.
Claims 7-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected subject matter, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 07/26/2022.

Claim Status
Claims 7-15 are withdrawn.
Claims 1-6 are under examination.

Priority
Applicant cannot rely upon the certified copy of the foreign priority application to overcome a rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Thus, the U.S. effective filing date of the claims under examination is set at 12/16/2016.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
The information disclosure statement (IDS) submitted on 08/22/2018 is being considered by the examiner.   Any strikethrough is owed to lack of date.

Claim Objections
Claims 1-2 are objected to because of the following informalities:  These claims recite terminal when they actually mean terminus.  For clarity, all uses of terminal that are nouns should be changed to terminus.  
Claim 5 is objected to because a space is required between Protein and “L” in line 3 as well as between Protein and “A/G” in lines 3-4.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, on which the other claims depend, recites “the Fc chain” in line 6 which must have Ic fused to the N-terminus.  However, there are two Fc chains preceding this limitation, one in the first heavy chain and one in the second heavy chain since the antibody portion seems to be intact.  See page 19 of the specification.  Thus, there are two structural interpretations of where the Ic must be placed and this renders the claim indefinite.  
Claim 1 and its dependents are indefinite for reciting portion A antibody and portion B antibody as well.  Based on the definition of antibody on page 19, these would both be full-length monoclonal antibodies and not smaller portions thereof.  Yet, the claim seems to wish for portion A and B to be incomplete intact antibodies, which is opposite the definition of antibody above.  Therefore, the claim is indefinite for these two different structural interpretations being present.  It is recommended that antibody be deleted after portions A and B.  
All claims rejected above recite Ic and In.  These appear to be abbreviations of C- and N-fragment of a split intein (Pg. 23).  Yet, the abbreviations are not accompanied by the full name nor are they the same as the recitation on page 23.  It is recommended that the full name of each fragment be placed into the claim in which IC and IN are to be used.  Applicant should also amended the abbreviations to match the capitalization of the same on page 23 of the specification.  Since the definitions are not invoked in the claims, the abbreviations can stand for any protein or chemical moiety with the same nomenclature. IC for example can be immune complex. In can be indium. Multiple structural interpretations render the claims indefinite.
Claim 2 recites the limitation "the CH3 domain" in claim 1.  There is insufficient antecedent basis for this limitation in the claim.  While claim 1 has Fc regions, these need not be full length it appears.  Thus, there is no prior recitation of CH3 domain and so it is not clear to which domains the limitations of claim 2 above must refer.  This renders the claim indefinite.
Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  steps that allow for logical movement from claim 1S1 to S2.  Claim 1 recites in S1 splitting an expressed polyvalent multispecific antibody.  This step alone is indefinite because it could be interpreted as digestion of a protein or only a mental step of planning fragment structures based on a desired whole.  Multiple interpretations render the claims indefinite.  S2 requires vector construction but this step is not tied to the portions of S1.  S2 then requires expression and preparation of the antibody portions.  It is not clear though how they were made owed to the gaps in the steps above and the general disconnect between each step.  Taken together, it is not clear exactly which steps in producing the multivalent antibody are covered by the claims and so all claims are indefinite.
The claims are further indefinite since S2 seems to require only production of one vector.  However, it appears too that multiple vectors can be made.  Thus, it is not clear if claim 1 is a genus claim in which at least one vector is made or a more specific claim in which only one vector is made to produce both portions A and B.  The presence of multiple interpretations renders the claims indefinite.
Claim 5 is further rendered indefinite for reciting protein A/G chromatography.  It is not clear if this means A and G chromatography or A or G chromatography.  There are two different interpretations in claim scope owed to the claim language and this renders the claim indefinite.  For this examination, the language will be interpreted as protein A or protein G chromatography.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hoogenboom (US2003/0157091, published 08/21/2003, on IDS), in view of Flynn (US2008/0220497, published 09/11/2008), Grawunder (US2016/0136298, priority to 03/15/2013), Harms (WO2014/138449, published 09/12/2014) and Cheo (US2002/0007051, published 01/17/2002).
Hoogenboom teaches compositions and methods to generate functional target-binding proteins from at least two separate polypeptide chains, one with a target-binding domain and the other including an effector domain (Abstract).  They further teach that antibodies bind targets and have effector functions (0003-0004).  Antibodies can be made and screened in prokaryotic expression systems (0008) but their effector functions may depend on eukaryotic expression (0009).  Eukaryotic expression can also affect the binding of some antibodies screened via prokaryotic expression (0009).  Commonly, the antibody-encoding gene is moved from a prokaryotic vector to a eukaryotic vector (0009).  Expression of the antibody then takes place in the eukaryotic system (0009).  Yet, Hoogenboom provides a method in which target binding and effector functions are provided in two separate peptide chains subsequently joined, for example covalently (0010).  They teach an artificial protein that includes a first peptide chain that has a target binding sequence and a first interaction sequence and a second peptide chain that includes the second interaction sequence and an effector sequence (0011).  This effector can bind to a cell surface for example (0011).  The target binding domain can be an antibody domain (0013) and said domain can comprise VH and VL as well as CH1 and CL (0013) making it a Fab fragment.  The Fab contains the first and a third peptide chain and are covalently joined by disulfide bond (0013).  The effector can include an Fc domain including CH2 and CH3 (0019).  It can also be an Fc dimer (0191-0193).  The effector can be N- or C-terminal to the second interaction sequence (0020).  
With respect to the interaction sequence, they teach that this can be inteins (0319).  A target binding domain and an effector domain can be joined via protein ligation with inteins and this allows two separately synthesized peptide domains to be covalently joined with a peptide bond wherein the two domains are produced separately (0319).  Each is produced as a fusion to a different intein variant wherein the domain intended for the N-terminus of the resultant protein is expressed as a peptide fusion of said domain, a C-terminal intein domain and a purification tag (0319).  Importantly, the N-terminal domain is activated with a sulfhydryl compound like MESNA (0319).  The domain intended as the C-terminus of the resultant protein, such as the effector, is expressed with an N-terminal purification tag, N-terminal intein variant and then the C-terminal domain itself (0320).  Importantly, the terminal variants of the inteins above are IN and IC as in instant claims, the N-terminal intein variant is IC and the C-terminal variant is IN as will be discussed further below.  Thus, they teach a method for covalently joining an antigen binding fragment and an effector peptide (0322).  The inteins once activated act as the interaction sequences above and cause ligation of the first and second peptides (0322).  Thus, each peptide can be expressed in different cells such as a prokaryote or mammalian cell (0322).  Figure 1 illustrates Fabs being joined to Fc effector domains via interaction sequences and so one of ordinary skill in this art would find it obvious that one option for creating such recombinant antibodies is via intein ligation as discussed above since this is one option for such ligation taught by Hoogenboom to make their protein of interest.  The resultant protein would not have interaction domains as the trans-splicing inteins above are removed during their protein ligation reaction.  Figure 3 illustrates that such ligation can happen at the C-termini of the Fc regions while Figure 1 shows it occurring at the N-termini of said Fc regions.  Thus, Hoogenboom clearly shows the well-known effector domain Fc region can be a scaffold for protein ligation, connecting antigen binding domains, such as Fab to any terminus of said Fc region.  The advantage of this is clear to one of ordinary skill in the art, that each peptide can be made in a separate expression system for which it is optimized and then be brought together with the other desired components later via trans-splicing inteins in order to produce the most functional multivalent protein possible.  Figures 1 and 3 are multivalent antibody-like proteins.  Their antibody-like proteins can be multispecific (0050) binding a first and a second target.  This is further illustrated in Figure 7a, which has two Fabs.  They teach that asymmetric Fc fragments such as these can be produced in a homogenous manner using knobs-in-holes engineering (0226 and 0270).     By this method, two different Fc peptides are expressed in a cell, one carrying T366Y knob and the other carrying the Y407T hole (0270)  Co-expression of these peptides can result in a large proportion of asymmetric Fc proteins and symmetric Fc proteins can be removed by chromatography if necessary (0270).  
For production of each peptide chain, Hoogenboom teaches nucleic acids encoding the one or more chains being cloned into expression vectors and fragments such as Fab can be made from nucleic acids on the same or different plasmids (0272).  Expression vectors can be produced for mammalian system expression such as in CHO cells (0274-0275).  The CHO cells are transfected transiently (0275) as no selection for stable transfection is taught here.  The host cells are cultured to allow expression of the antibody chains and intact antibody is recovered from culture medium (0275).  The Fc domain can be isolated by affinity chromatography with a protein A (0275).  Both the effector and target binding proteins can be expressed in mammalian cells (0274 and 0276).  
Thus, the teachings of Hoogenboom clearly render obvious production of bispecific antibody-like molecules via intein-based protein trans-splicing in vitro after production of the two intein-containing constructs in and their isolation from mammalian cells such as CHO cells.  Such requires construction of eukaryotic expression vectors as discussed above.  As discussed above, the antibody components are prepared by transient transfection and purified from cultured medium (preparing).  Even if one of skill did not immediately envision transient transfection from Hoogenboom for the reason above, claim 1 covers both transient and stable transfection and so this limitation is met by Hoogenboom as transfection is one or the other to one of ordinary skill in this art.  
Hoogenboom does not teach whole-gene synthesis.  
This deficiency is remedied by Flynn.
Flynn teaches whole gene synthesis may be used to chemically synthesize protein genes optimized for particular expression systems (0119).  Whole gene synthesis is advantageous over traditional cloning because the codon optimized version of the gene can be rapidly made for optimal expression (0119).  Expression constructs can be made using commercially available vectors (0119).  
Thus, for the advantage of better protein production, it would have been obvious to one of ordinary skill in this art before the filing of the instant application to use whole gene synthesis to produce the constructs needed for the intein-ligation method discussed above.  
Hoogenboom does not teach which intein should be IN or IC.  
This deficiency is remedied by Grawunder.
Grawunder teaches that the C-terminus of a protein component joined by a split-intein system can be synthesized N-terminally to the N-intein (IN) (Figure 6A, see C-terminus of Fc joined to and N-terminal to N-int or IN)(Also see Figure 2B).  C-int or IC are placed at N-termini (Figure 2B).  Thus, using the intein system of Grawunder, it is obvious to use the placement of IN and IC in instant claim 1 as this is what makes a functional resultant protein.  The inteins of Hoogenboom above will function the same (with the same IN and IC placements) as this will result in a peptide bond connection that otherwise cannot be formed.  
Hoogenboom does not teach one can produce a Fab-Fc molecule and then attach further antigen-binding domains thereto using their trans-splicing intein method.  Thus, they do not teach the exact split of claim 1 S1 in the intein system design.  
However, such Fab-Fc region molecules are taught in the prior art by Harms.  
Harms teaches tandem Fc antibodies (Abstract).  Figure 18 shows clear one Fab joined to an Fc dimer, said dimer having knob-in-hole engineering.  Said figure presents a bispecific molecule.  Harms clearly demonstrates the high creativity level of one of ordinary skill in this art, said practitioner being able to “split” antibody molecules in many ways to achieve different functionalities or methods of producing the same molecules.  Returning to Hoogenboom, they teach attachment of a Fab to an Fc dimer as stated in the options above.  This would produce a similar molecule to the molecule of Harms without the TFc linker, yielding an Fc N-terminus available to receive an IC domain for additional intein splicing.  Yet, one of ordinary skill in this art putting the references together sees clearly that, in one cell, they can simply produce a Fab joined to one Fc peptide with knob or whole.  This is half an antibody and so is known to be producible in the prior art as it joins to a complementary half to complete one monoclonal antibody molecule.  Furthermore, in the same cell a single Fc peptide can be made to finish the Fc dimer of Hoogenboom carrying the complementary knob or hole and this would produce portion A of claim 1, since the goal of Hoogenboom is to join a second Fab in some embodiments via intein protein ligation.  Thus, it is obvious to place C-intein or IC on the N-terminus of this second Fc peptide.  Thus, only one protein ligation is required with trans-splicing inteins in this obvious method, simplifying the method of Hoogenboom, allowing use of two expression systems (cells) rather than three to four.  One cell will produce portion A of claim 1 and another cell will produce portion B, necessarily a Fab with IN fused to its C-terminus.  Bringing the multivalent, multispecific antibody of instant claim 1 together in this obvious method has some clear advantages.  First, it provides those discussed above.  Second, it allows for the second Fab to be produced in its optimal environment/cell type and then be attached to a second Fab-Fc which is optimized for maximal function being produced in its optimal cell type.   As stated above, Hoogenboom teaches each peptide can be made in a separate expression system for which it is optimized and then be brought together with the other desired components later via trans-splicing inteins in order to produce the most functional multivalent protein possible.  Thus, the second Fab can be produced in bacteria, if optimal which may not be optimal for Fc peptides.  Indeed, Hoogenboom teaches antibody effector functions depend on glycosylation which prokaryotes do not provide (0009) such as those in Fc peptides (0019).  
Therefore, since the obvious method provides advantages over those of the prior art, the method of claim 1 is clearly obvious over the combined teachings above, making it obvious to modify the method of Hoogenboom as discussed supra.  
With respect to claim 2, the knob-in-hole engineering of the obvious method provides better heterodimerization which is required in the obvious method, making the asymmetric Fc region and so for this advantage, one of ordinary skill in this art would include it.  Claim 2 allows either Fc to have the knob or hole and so the limitation is met.  Either placement, first or second Fc, will predictably function based on the teachings above. 
With respect to claim 3, it is obvious that both optimal expression systems may be mammalian systems for portion A and B.  This may not be the case for every second Fab (portion B) and so production of portion A for use when prokaryotic production is desired of portion B is still obvious.  The method as a whole is obvious and claim 3 is obvious.  
With respect to claim 4, CHO cells may be used as discussed above and so claim 4 is obvious here.
With respect to claim 5, protein A chromatography can be used as discussed above with Fc-containing molecules and so it is obvious for use in purifying a product of step S2 and the ligated mulispecific molecule in S3 as said products have Fc peptides.  
With respect to claim 6, the intein system of Hoogenboom requires a sulfhydryl compound as discussed above and so the claim’s limitations are met in the obvious method using said intein system.  Also, it is known in the art that intein splicing can be induced by incubation with DTT as it promotes the splicing mechanism as taught by Cheo at (0717).  Thus it is obvious to use reducing sulfhydryl compounds to mediate splicing as in claim 6.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 23-32 of copending Application No. 16/079003 in view of Hoogenboom (US2003/0157091, published 08/21/2003, on IDS).
The copending claims are species of the instant claims and so render all instant claims obvious.  The copending claims add hinge regions but these can be present in the instantly claimed methods as additional linkers.  Copending claim 30 provides usage of CHO cells.  Claims 23 and 32 provide the sulfhydryl compounds and their use in the method.  Thus, instant claims 1-4 and 6 are obvious over the copending claims. 
Instant claim 5 is obvious over the copending claim and Hoogenboom who teaches the Fc domain can be isolated by affinity chromatography with a protein A (0275).  Since the molecule of the copending claims has Fc domains, each molecule comprising the same can be isolated with said chromatography in a predictable and known way and so claim 5 is obvious here.  
This is a provisional nonstatutory double patenting rejection.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D ALLEN whose telephone number is (571)270-3497. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Allen/Primary Examiner, Art Unit 1642